Connolly v 129 E. 69th St. Corp. (2015 NY Slip Op 03450)





Connolly v 129 E. 69th St. Corp.


2015 NY Slip Op 03450


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Gonzalez, P.J., Mazzarelli, Renwick, Gische, JJ.


14933 150016/10

[*1] Dolores Connolly, et al., Plaintiffs-Appellants,
v129 East 69th Street Corporation, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & De Cicco, LLP, New York (Brian J. Isaac of counsel), for appellants.
Mischel & Horn P.C., New York (Naomi M. Taub of counsel), for 129 East 69th Street Corporation, respondent.
Rawle & Henderson LLP, New York (Robert A. Fitch of counsel), for Plaza Florist Too, Inc., respondent.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Debra A. Adler of counsel), for Lawrence Friedland and Melvin Friedland, respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered March 3, 2014, which granted the motions of defendants 129 East 69th Street Corporation, Plaza Florist Too, Inc., d/b/a Plaza Flowers, and Lawrence Friedland and Melvin Friedland dismissing the complaint, unanimously reversed, on the law, without costs, and the motions denied.
Supreme Court's individual part rules provided that motions for summary judgment were to be "filed" within 60 days of the filing of the note of issue. Since plaintiffs filed the note of issue on July 10, 2013, the motions for summary judgment were due by September 9, 2013. While 129 East 69th Street Corporation (129 East) made (served) a motion for summary judgment on September 4, 2013, it did not file the motion until September 10, 2013, one day after the 60-day time period expired. Therefore, the motion was untimely (see Corchado v City of New York, 64 AD3d 429 [1st Dept 2009]). The other defendants' motions, having been filed after 129 East's motion, were also untimely.
We have considered the other arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK